Bryan, J.,
delivered the opinion of the Court.
This is an appeal from an order of the Circuit Court for Harford County, continuing an injunction. The facts of the case are as follows : Mrs. Mary J. Hopkins leased to. Oliver S. Holland, Jr., a farm in Harford County for “ the term of one year with the privilege of three years.” At the expiration of one year from the beginning of the lease she instituted before a justice of the peace proceedings under Article 53 of the Code to obtain possession of the premises. The justice having rendered judgment in her favor the tenant appealed to the-Circuit Court. In that Court a verdict was given for her and judgment was rendered in her favor for costs and for restitution of possession. After this judgment she caused a warrant of distress to be issued for rent alleged to have become due for the half year which had elapsed since the expiration of the lease. On the fifth day of September, 1895, the day after the distraintwas levied, Holland conveyed all his property to Willard G. Rouse in trust for the benefit of his creditors. On the tenth day of September Holland filed a petition in the Circuit Court praying that the trustee might be directed to pay the rent and costs of distraint. The trustee consented to the passage of an order for the payment, and the Court passed it and the money was paid on the same day to Mrs. Hopkins. On the thirteenth day of September the warrant *93of restitution was issued from the Circuit Court and on the same day Holland and Rouse, the trustee, filed a bill in equity, alleging that Mrs. Hopkins had, by reason of the facts above stated, waived any right which she had to regain possession of her farm by virtue of the judgment of restitution ; and praying for an injunction to restrain her from proceeding with the execution of the warrant of restitution. The Court granted the injunction; and, on motion to dissolve, continued it. An appeal was taken by Mrs. Hopkins.
At the time when the distraint was issued Holland was occupying the premises wrongfully and against the will of the owner. His right of occupation had expired; and judgment of ouster had been pronounced against him after litigation, in which he had exhausted his means of resistance. When he took his appeal to the Circuit Court he exercised a right given him by the fourth section of Article 53 of the Code. After authorizing an appeal the section proceeds as follows : “ And if said defendant shall file with said justice, to be by him transmitted with the papers in said case to said Court, a good and sufficient bond, with one or more securities, conditioned that he will prosecute said appeal ánd well and truly pay all rent in arrear and all rent which shall accrue pending the determination of said appeal, then the tenant or person in possession of said premises may retain possession thereof until the determination of said appeal.” The defendant was not in any manner absolved from his obligation to pay rent; but the condition on which he was permitted to remain in possession of the premises was that he should secure 'the payment of rent until the determination of the appeal. The statute undoubtedly means that he ought to pay rent as long as he remained in possession of the premises. The appeal kept him in possession, and the bond was required to indemnify the landlord for the damage which the appeal caused. When a tenant by reason of an unsuccessful appeal has been enabled to occupy his landlord’s land it is just and reasonable that he should pay for the whole period of his *94occupation. It would be very imperfect redress for the landlord to hold that, although he had been entitled to possession during this whole time, yet nevertheless we must deny him compensation for that of which he had been deprived through the forms of law. We do not think that any such result was intended by the statute. It gave the tenant the means of having his claim decided by the Court; but it also provided that this decision should be made without inflicting on the landlord the loss of what might be adjudged to be his right. The case then is simply this; the landlord was entitled to his rent and the tenant was bound to pay it; and thereupon the landlord attempted to collect it, and the tenant procured it to be paid to her.. In all this we see no waiver of any right; nor anything except the receipt of what was legally due. When rent is paid by the occupier of land, and is received by the owner, and there is nothing else apparent, the necessary inference is that both parties intended to create a tenancy. It would not be reasonable to suppose that they had any other purpose. But no such purpose could be inferred in the present case.
(Decided June 17th, 1896).
The usual course to recover the rent under the'circumstances which' we have detailed is to bring suit on the appeal bond. We do not find it necessary to discuss the propriety of the distress warrant; inasmuch as by the consent of the tenant and his trustee (the complainants in the injunction suit) the money was paid to the landlord. That settled the question finally as between these parties.

Decree reversed with costs and bill dismissed.